Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 	Applicant argues on pages 9-10 the claims improve the functioning of the communication devices. The Examiner disagrees because under the BRI and the proceeding 112 interpretations, a processor displaying information is merely software communicating with additional pieces of software or units and does not improve the functioning of the computer according to MPEP 2106.04(d)(1) and 2106.05(a). Additionally, the specification [0008] cited by the Applicant discuss forms of service that do not use applications, such as access through a web browser. It is contradicting to state that forms of services are being diversified, listing some forms of service, but then stating there is a problem even though the same paragraph states these services use the memory area of the IC chip. As previously discussed on page 2 of the Final rejection and the Non-Final, displaying and retrieving remote information is the basis of the internet. Applicant does not attempt to explain or elaborate on why data provided to a device cannot be displayed only that it cannot be displayed, which is not very convincing because a description of the solution usually involves a description of the problem and the problem is made clear by the solution, neither of which are present in the specification or the claims themselves.
Applicant’s arguments, see the amendments and page 11 of the Remarks, filed 25 January 2022, with respect to the 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 112(b) rejection of 27 October 2021 has been withdrawn. 
Applicant's arguments filed 25 January 2022 with respect to the 103 rejection have been fully considered but they are not persuasive. 	Applicant’s amendments are addressed below with new grounds of rejection necessitated by amendment and in view of the 112 rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5, 9-10, and 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	In the instant case, claim 1 is directed to a “communication device”. 	Claims 1, 5, and 23 are directed to the abstract idea of “presenting payment information” which is grouped under “organizing human activity… fundamental economic practice, commercial interaction (such as sales activities and business relations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 5, and 23 recite storing identification information for a plurality of electronic money services, manage at least one application and acquire first service information, transmit identification information and acquire service information, and display the first and second electronic money services. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an IC chip, , external server, a memory, and a processor represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of presenting payment information.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of presenting payment information using computer technology (e.g. a processor and memory). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-3, 9-10, and 12-18 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the claims and contain extra solution activity. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir.
2014)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 9-10, and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1, 5, and 23 include “wherein service information for a respective electronic money service is needed to enable the communication device to display the respective electronic money service;…” The Spec does not show how (MPEP 2161.01 I) “service information” is needed to enable the communication device to display the respective electronic money service. 	Claims 14 and 15 recite “wherein the second electronic money service controls…” but the specification lacks any algorithm or disclosure of how this “control” is performed and what control entails.	Dependent claims 2-3, 9-10, and 12-22 are rejected under 35 USC 112(a) due to their dependency from the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 9-10, and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “a communication device,” it is unclear based on the specification if the communication device is a cellular phone shown in Fig 4 or a network communication device shown in Fig 4 ‘182’. The structure is different between the two interpretations and it is unclear which communication device the claim is referring to. For purposes of examination, the communication device is being interpreted as a cellular phone. Claims 5 and 23 additionally claim a communication device. Dependent claims 2-3, 9-10, and 12-22 are rejected under 35 USC 112(b) due to their dependency from the independent claims. 	Claim 1, 5, and 23 recite “wherein a first electronic money service .. communicates and a second electronic money service … does not communicate”, it is unclear based on the specification what communicate entails and what it does not entail. The specification does not define or give examples of this functionality or lack of functionality. 	Claim 1, 3, 5, 10, 15, 16, and 23 recite “internally installed on the communication device” but it is unclear where the applications are installed, whether the memory, or the IC chip, or separate storage. Additionally, “internally” is a relative term and does not inform one of ordinary skill what “internally installed” means or where the applications are installed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9-10, and 12-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arthur US 2008/0208742 in view of Steed US 2002/0107755.
As per claim 1:	Arthur discloses a communication device comprising; an IC chip configured to store identification information for each of a plurality of electronic money services (Abstract “mobile wallet”, Fig 2 “working memory”, “storage devices”, CPU; Fig 6); wherein a first electronic money service of the plurality of electronic money services communicates with a first application of at least one application internally installed on the communication device, (¶ [0083]-[0084] Abstract, Figs 2, 6; [0045]);	wherein the identification information for the first electronic money service is stored in a first memory area of the IC chip, wherein the first application owns or uses the first memory area of the IC chip, wherein the identification information for the second electronic money service is stored in a second memory area of the IC chip, and wherein the second electronic money service owns or uses the second memory area of the IC chip (¶ [0083]-[0084] Abstract, Fig 2; Fig 6;);	a memory; and a processor in communication with the IC chip and the memory, the processor configured to (Fig 2, [0061]-[0062]): manage at least one application internally installed on the communication device; acquire first service information for the first electronic money service  from the first application (¶ [0083]-[0084]; Abstract, Figs 2, 6); 	display the first electronic money service according to the acquired first service information display, the second electronic money service according to the second service information, wherein, only upon acquiring the second service information from the external server, is the processor configured to display the second electronic money service (Fig 6 “display”, ¶ [0083]-[0084])
	Examiner notes that Arthur discloses the functionality of receiving communication originating externally from the device in at least Fig 7, [0084], [0078], and Figs 3-4.	Arthur fails to explicitly disclose but Steed does disclose a second electronic money service of the plurality of electronic money services does not communicate with any of the at least one application internally installed on the communication device and interacts with the IC chip via a communication originating externally from the communication device wherein service information for a respective electronic money service is needed to enable the communication device to display the respective electronic money service (abstract, figs 1& 7, ¶¶ [0006],[0011]-[0013], [0027]-[0039]; [0020])	transmit the identification information for the second electronic money service stored in the second memory area of the IC chip to an external server; acquire from the external server, second service information for the second electronic money service based on the transmitted identification information for the second electronic money service (abstract, figs 1& 7, ¶¶ [0006],[0011]-[0013], [0027]-[0039])	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Steed in Arthur since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Modifying Arthur with Steed would improve the payment channels and instruments available to a user (as identified in [0008]) as well as reduce the use of applications on the IC chip and communication device. Additionally, the technique (technical impediment) of not storing applications on phones was previously solved in Steed filed in 2000, almost 16 prior to the filing of the current application. 
As per claim 2:	Arthur further discloses the communication device according to Claim 1, wherein the first application communicated with by the first electronic money service controls the first memory area of the IC chip (¶¶ [0041], [0083]-[0084] multiple payment vehicles can reside in the same mobile wallet and share the mobile wallet chip space of Fig 6; controls has been interpreted by the Examiner as manages and the ability to store mobile wallet and commerce information on the chip reads on this limitation).

As per claim 3:	Arthur further discloses the communication device according to Claim 2, wherein a second application of the at least one application internally installed on the communication device communicated with by a third electronic money service of the plurality of electronic money services controls the second memory area of the IC chip, wherein the third electronic money service is different than the first electronic money service (¶¶ [0041], [0083] multiple payment vehicles can reside in the same mobile wallet and share the mobile wallet chip space of Fig 6).
As per claims 5, 9-10:	Claims 5 and 9-10 are rejected under the rationales of claims 1-3. As per Claim 12:   	Arthur further discloses the communication device according to Claim 1, wherein the first and second service information includes main service information and related service information (¶ [0084] sending the information to the one or more acquirer systems for handling of the communication, identified based on the function of the mobile wallet application; Fig 7 “receive reply from acquirer system”, Figs 3-4).
As per Claim 13 and 14:    	Arthur further discloses the communication device according to Claim 2, wherein the second electronic money service controls the second memory area of the IC chip (¶¶ [0041], [0083] multiple payment vehicles can reside in the same mobile wallet and share the mobile wallet chip space of Fig 6).
As per Claim 15:	Arthur fails to explicitly disclose but Steed does disclose the communication device according to Claim 1, wherein none of the at least one application internally installed on the communication device own or use the second memory area of the IC chip ([0006], figure 1).	It would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Steed in Arthur since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Modifying Arthur with Steed would improve the payment channels and instruments available to a user (as identified in [0008]) as well as reduce the use of applications on the IC chip and communication device. Additionally, the technique (technical impediment) of not storing applications on phones was previously solved in Steed filed in 2000, almost 16 prior to the filing of the current application. As per Claim 17:	Arthur further discloses the communication device according to Claim 1, wherein service information for a respective electronic money service includes ID information, version information, service name information, service icon information, service company name information, service company URL information, cooperative application information, and service unique screen information ([0069]-[0071], [0079]).

As per claims 16 and 18:	Claims 16 and 18 are rejected under the rationales of claims 15 and 17, respectively.

As per Claim 19:Arthur further discloses the communication device according to Claim 1, wherein 
the communication originating externally from the communication device with which the
second electronic money service interacts with the IC chip is a wireless communication.

As per Claim 20:Arthur further discloses the communication device according to Claim 19, 
wherein the wireless communication originates from a non-contact type reader/writer 
such that the second electronic money service is used through the non-contact type 
reader/writer (Fig 4 [0074], [0040]; additionally, “such that” is a statement of intended 
use and given little patentable weight).

As per Claim 21:
	Arthur further discloses the method according to Claim 5, wherein the 
communication originating externally from the communication device with which the
second electronic money service interacts with the IC chip is a wire communication
([0058], a wire communication is non-functional descriptive material because there is no 
functional relationship to the attribute of the communication originating as a wire versus 
a wireless or other communication).

As per Claim 22:Arthur further discloses the method according to Claim 21, wherein the second 
electronic money service interacts with the second memory area of the IC chip via a 
web browser ([0059]).
As per claim 23:Claim 23 is rejected under the rationale of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692